FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES A. MORGAN,                                  No. 08-17605

               Plaintiff - Appellant,             D.C. No. 2:08-cv-00333-PMP-
                                                  PAL
  v.

CLARK COUNTY CREDIT UNION; et                     MEMORANDUM *
al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                       Philip M. Pro, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       James A. Morgan appeals pro se from the district court’s judgment

dismissing his action arising from the alleged denial of disability benefits under an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance policy. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1156 (9th Cir. 2007), and we

affirm.

      The district court properly dismissed for lack of subject-matter jurisdiction

because there was no diversity jurisdiction, Morgan pleaded only state law claims,

and Morgan’s 42 U.S.C. § 1983 claim was not colorable. See Arbaugh v. Y&H

Corp., 546 U.S. 500, 513 n.10 (2006) (“A claim invoking federal-question

jurisdiction . . . may be dismissed for want of subject-matter jurisdiction if it is not

colorable, i.e., if it is ‘immaterial and made solely for the purpose of obtaining

jurisdiction’ or is ‘wholly insubstantial and frivolous.’” (citation omitted)).

      Because the district court lacked subject-matter jurisdiction, it properly

dismissed the state law claims. See Scott v. Pasadena Unified Sch. Dist., 306 F.3d
646, 664 (9th Cir. 2002) (explaining that a federal court has no discretion to retain

supplemental jurisdiction over state law claims if the court dismisses the federal

claims for lack of subject-matter jurisdiction).

      We construe the judgment as a dismissal without prejudice. See Kelly v.

Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004).




                                            2                                     08-17605
       In light of our April 29, 2009 order denying appointment of counsel and

stating that no motions for reconsideration shall be filed or entertained, we do not

consider Morgan’s challenge to the denial of appointment of counsel.

      Morgan’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    08-17605